DETAILED ACTION
Claims 1-10 and 12-23 are currently pending. 
Claim 11 has been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1-10 and 12-23 are allowed.
	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	defining a plurality of caps and a plurality of links, wherein each cap of the plurality of caps represents a set of contact points on a tooth of the definition, and wherein each link of the plurality of links represents a connection between two of the plurality of caps, and wherein each of the plurality of caps comprises a reduced dimensional surface which represents the patient dentition.
	Claims 2-10 and 12-21 depend from claim 1 and are therefore also allowed. 

	Regarding claim 22, neither the closest known prior art, nor any reasonable combination thereof teaches: 
		defining a plurality of caps and a plurality of links, wherein each cap of the plurality of caps represents a set of contact points on a tooth of the definition, and wherein each link of the plurality of links represents a connection between two of the plurality of caps, and wherein each of the plurality of caps comprises a reduced dimensional surface which represents the patient dentition.

	Regarding claim 23, neither the closest known prior art, nor any reasonable combination thereof teaches: 
	defining a plurality of caps and a plurality of links, wherein each cap of the plurality of caps represents a set of contact points on a tooth of the definition, and wherein each link of the plurality of links represents a connection between two of the plurality of caps, and wherein each of the plurality of caps comprises a reduced dimensional surface which represents the patient dentition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/            Supervisory Patent Examiner, Art Unit 2666